DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, 17, 18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425).
Re: claims 11, 12, 16, 17, 18, and 20-26.  JP’463 shows in figure 1 a braking band of a disc for disc brake of ventilated type, wherein



-    said two plates 1a, 1b are coaxial with a same rotation axis;

-    said two plates comprise two inner side surfaces which are arranged facing each other as shown in figure 1;

-    said two inner side surfaces are mutually spaced apart forming a ventilation duct 8 or 9 for permitting a cooling air flow between the two plates;

-    said two plates 1a, 1b are connected to each other via at least pin elements 2-6 which project from an inner side surface of a first plate to reach the facing inner side surface of the facing plate as described in the solution section of the English abstract since the pins are described as being integrally supported between the discs 1a, 1b;

-    said pin elements are a plurality of pin elements distributed circumferentially in uniform manner to form circular rings, or ranks as indicated in the annotated figure below, forming a rank of inner pin elements 6 arranged closer to the rotation axis, a rank of outer pin elements 2 arranged further from the rotation axis, and ranks of intermediate pin elements 3, 4, 5;
[AltContent: textbox (Five ranks)][AltContent: connector][AltContent: ][AltContent: textbox (Drop shaped inner pin elements)][AltContent: arrow][AltContent: textbox (Tapered triangular shaped outer pin elements)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    169
    256
    media_image1.png
    Greyscale

-    the pin elements of ranks arranged close to each other are circumferentially staggered so that, following a radial direction with respect to the rotation axis, each pin element of any rank is located between two pin elements of the adjacent rank as shown in figure 1;

-    the pin elements have a cross section in a median plane parallel to the fluid flow in the ventilation duct as shown;

wherein

-    the pin elements of the intermediate ranks comprise:

-    at least one rank of pin elements of the intermediate ranks with pin elements or one of elements 3 and 5 having a shaped cross section, forming a circumference (i.e. the outer boundary of an object)-shaped cross section edge;

-    at least one further rank of pin elements of the intermediate ranks with pin elements or another of elements 4 having a substantially rhomboidal cross section, forming a rhombus-shaped cross section edge as shown; 
-    at least one further rank of pin elements of the intermediate ranks with pin elements or the other of elements 3 and 5 having a shaped cross section, forming a circumference-shaped cross section edge; and wherein

-    all pin elements of each intermediate rank are mutually equal in the same rank as shown, but is silent with regards to that least one rank of pin elements of the intermediate ranks with pin elements having a substantially circular cross section.
DE’425 teaches in figures 1a and 2 the use of a ventilated brake disc with two ranks of pin elements 7 of intermediate ranks with pin elements having a substantially circular shaped cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two ranks of intermediate pins of JP’463 to have included substantially circular cross sections, in view of the teachings of DE’425, in order to provide an alternate means of forming a connection between the two rotor discs and directing the air in a desired way from the inner to outer circumferential portions of the disc to improve rotor cooling.
With regards to claims 21-26 JP’463 describes in the novelty section of the English abstract the pin elements 2-6 as being arranged between and integrally .   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent Application 2004/0124047 to Oberti et al.
JP’463, as modified, is silent with regards to the rhomboidal cross section of elements 4 having four flat sides connected by arcs of circumference.



See Next Page.
[AltContent: textbox (Flat sides)][AltContent: arrow][AltContent: arrow][AltContent: textbox (arcs)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image2.png
    549
    438
    media_image2.png
    Greyscale

	Oberti et al. teach in figure 2 the use of a pin having substantially rhomboidal cross section with four flat sides connected by arcs of circumference, as labeled.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pin having substantially rhomboidal cross section of JP’463, as modified, to have included four flat sides connected by arcs of circumference, in view of the teachings of Oberti et al., in order to provide an .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent 4865167 to Giorgetti et al.
JP’463, as modified, has inner pin elements arranged closer to the rotation axis having pin elements with cross section with drop shaped edge with two mutually converging flat sides, with a first wider part which connects the diverging ends of the flat sides and a second opposite portion narrower than the first wider part which connects         the converging ends of the flat sides, but is silent with regards to the connections being in the form of arcs of circle. 
[AltContent: textbox (Wider part)][AltContent: arrow][AltContent: textbox (Narrower part)][AltContent: arrow][AltContent: textbox (Flat side)][AltContent: textbox (Flat side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    169
    256
    media_image1.png
    Greyscale


Giorgetti et al. teach in figure 2 the use of pin elements 12 including converging flat sides, as labeled, connected by flat sides connected by arcs of circle with a first 
[AltContent: textbox (Arc on narrower side)][AltContent: arrow][AltContent: textbox (Arc on wider side)][AltContent: arrow]
    PNG
    media_image3.png
    355
    250
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pin having a drop shape of JP’463, as modified, to have included arcs on the wider and narrower side between the flat sides, in view of the teachings of Giorgetti et al., in order to provide an alternate means of .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent Application 2011/0108378 to Leone et al.
JP’463, as modified, teaches in JP’463 the limitation wherein the rank of outer pin elements  arranged further from the rotation axis has pin elements 2 with cross section having a T-shaped or tapered triangle shape cross section edge with a flat base and converging sides mutually connected by connection portions and connected in their diverging ends from the flat base with connection portions, but is silent with regards to the converging sides being arched flanks and the connection portions being arcs of circle.
Leone et al. teach in figure 1a and in paragraph [0011] the limitation wherein said rank of outer pin elements shown at the end of the lead line of 26 in figure 1a arranged further from the rotation axis has pin elements with cross section having a “T’-shaped, or “tapered triangle’-shaped, cross section edge, with a flat base and converging and arched flanks mutually connected by arcs of circle and connected in their diverging ends from the flat base with arcs of circle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the converging sides and connection portions of JP’463, as modified, to have been arched flanks and arcs of circle, respectively, in view of the teachings of Leone et al., in order to provide an alternate .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent 6161661 to Pahle et al.
Pahle et al. teach in col. 2 line 10 the use of a ventilation duct or air channel of a braking band having a maximum extension in axial direction D2 variable between 10mm and 20 mm or particularly 12mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the maximum extension in axial direction of the ventilation duct of JP’463, as modified, to have been variable between 10mm and 20mm, in view of the teachings of Pahle et al., in order to provide a means of achieving a certain amount of airflow to effect optimal cooling depending on the particular application.  
Examiner notes that Applicant did not provide an explanation of criticality for the particular range of for the axial extension of the ventilation duct.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in new claim 21 which recites wherein all the pin elements have a constant outer surface along their axial lengths from the inner side surface of the first plate to the facing inner side surface of the facing plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the drawings fail to show the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the originally filed specification makes reference to cancelled claim 1 in paragraph [0015].  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 21.  The limitation in new claim 21 which recites wherein all the pin elements have a constant outer surface along their axial lengths from the inner side surface of the first plate to the facing inner side surface of the facing plate is indefinite.  It is unclear to the Examiner what Applicant means by “constant outer surface along their axial lengths from the inner side surface of the first plate to the facing inner side surface of the facing plate” since the outer surface of the base or root portion of the pins at the inner side surface of the first plate is shown to be slightly enlarged as illustrated in figures 1 and 2 of the instant invention.  It is also noted that the originally filed specification does not mention a constant outer surface along the axial lengths of the pin elements from the inner side surface of the first plate to the facing inner side surface of the facing plate.  
The remaining claims are indefinite due to their dependency from claim 21.

Response to Arguments
Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive.  Applicant argues that neither reference teaches or suggests the limitation wherein two intermediate ranks with pin elements have a substantially circular cross section, forming a circumference shaped cross section edge.  Examiner disagrees and notes that JP’463 includes three intermediate ranks with substantially rhomboidal shaped pin elements between the inner and outermost ranks. 
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    406
    539
    media_image4.png
    Greyscale

[AltContent: textbox (Two intermediate ranks w/ pin elements w/ substantially circular cross section)] 
[AltContent: textbox (Third intermediate intervening rank)]
 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
April 29, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657